                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

THOMAS D. SAILORS,

                   Plaintiff,                             8:18CV189

      vs.
                                                            ORDER
MAXWELL HUBKA, City of Lincoln
Police Ofc. #1655, in their individual
capacities; COLE JENNINGS, City of
Lincoln Police Ofc. #1650, in their
individual capacities; and DANIEL
KEYES, Special Administrator of the
Estate of Paul Keyes, US Marshal
#3483, in their individual capacities;

                   Defendants.


      This matter is before the court on the court's own motion pursuant to 28
U.S.C. § 455(a), which states: “Any . . . judge . . . of the United States shall
disqualify [her]self in any proceeding in which [her] impartiality might reasonably
be questioned.” Upon review of the complaint in the above-designated case, the
undersigned judge shall, and hereby does, recuse herself from the above-
designated case pursuant to 28 U.S.C. § 455(a).


      The clerk shall refer the file to the Chief Judge for reassignment to a
different magistrate judge.


      Dated this 15th day of January, 2019.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
